         Case 1:21-cr-00384-CJN Document 15 Filed 06/21/21 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA


UNITED STATES OF AMERICA                      :
                                              :
       v.                                     :       Criminal No. 21 CR 384 (CJN)
                                              :
                                              :
JONATHAN ACE SANDERS, SR.,                    :
                                              :
                       Defendant.             :

                   UNITED STATES’ MOTION TO CONTINUE AND
                 TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

       The United States of America files this motion, and requests that it be heard at defendant’s

arraignment on June 22, 2021.      The United States moves this Court for a continuance of the

above-captioned proceeding for 60 days from Defendant's arraignment on June 22, 2021, and

further to exclude the time within which the trial must commence under the Speedy Trial Act, 18

U.S.C. § 3161 et seq., on the basis that the ends of justice served by taking such actions outweigh

the best interest of the public and the defendant in a speedy trial pursuant to the factors described

in 18 U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv). Defense counsel concurs in this motion. In

support of its motion, the government states as follows:

                                  FACTUAL BACKGROUND

       Defendant is charged via Complaint with offenses related to crimes that occurred at the

United States Capitol on January 6, 2021. In brief, on that date, as a Joint Session of the United

States House of Representatives and the United States Senate convened to certify the vote of the

Electoral College of the 2020 U.S. Presidential Election, members of a large crowd that had

gathered outside forced entry into the U.S. Capitol, including by breaking windows and by

assaulting members of law enforcement, as others in the crowd encouraged and assisted those acts.
           Case 1:21-cr-00384-CJN Document 15 Filed 06/21/21 Page 2 of 12




Scores of individuals entered the U.S. Capitol without authority to be there. As a result, the Joint

Session and the entire official proceeding of the Congress was halted until the Capitol Police, the

Metropolitan Police Department, and other law enforcement agencies from the city and

surrounding region were able to clear the Capitol of hundreds of unlawful occupants and ensure

the safety of elected officials.   This event in its entirety is hereinafter referred to as the “Capitol

Attack.”

        The investigation and prosecution of the Capitol Attack will likely be one of the largest in

American history, both in terms of the number of defendants prosecuted and the nature and volume

of the evidence.   Over 400 individuals have been charged in connection with the Capitol Attack.

The investigation continues and the government expects that at least one hundred additional

individuals will be charged.       While most of the cases have been brought against individual

defendants, the government is also investigating conspiratorial activity that occurred prior to and

on January 6, 2021.    The spectrum of crimes charged and under investigation in connection with

the Capitol Attack includes (but is not limited to) trespass, engaging in disruptive or violent

conduct in the Capitol or on Capitol grounds, destruction of government property, theft of

government property, assaults on federal and local police officers, firearms offenses, civil disorder,

obstruction of an official proceeding, possession and use of destructive devices, and conspiracy.

        Defendants charged and under investigation come from throughout the United States, and

a combined total of approximately 1,400 search warrants have been executed in almost all fifty

states and the District of Columbia.      Multiple law enforcement agencies were involved in the

response to the Capitol Attack, which included officers and agents from U.S. Capitol Police, the

District of Columbia Metropolitan Police Department, the Federal Bureau of Investigation, the

                                                   2
         Case 1:21-cr-00384-CJN Document 15 Filed 06/21/21 Page 3 of 12




Department of Homeland Security, the Bureau of Alcohol, Tobacco, Firearms and Explosives, the

United States Secret Service, the United States Park Police, the Virginia State Police, the Arlington

County Police Department, the Prince William County Police Department, the Maryland State

Police, the Montgomery County Police Department, the Prince George’s County Police

Department, and the New Jersey State Police.         Documents and evidence accumulated in the

Capitol Attack investigation thus far include: (a) more than 15,000 hours of surveillance and body-

worn camera footage from multiple law enforcement agencies; (b) approximately 1,600 electronic

devices; (c) the results of hundreds of searches of electronic communication providers; (d) over

210,000 tips, of which a substantial portion include video, photo and social media; and (e) over

75,000 reports and 93,000 attachments related to law enforcement interviews of suspects and

witnesses and other investigative steps.   Over 2,000 electronic devices have been seized pursuant

to legal process, for which time will be needed to download and review. On such device is the

defendant’s telephone, which will need to be downloaded and reviewed. As the Capitol Attack

investigation is still on-going, the number of defendants charged and the volume of potentially

discoverable materials will only continue to grow.      In short, even in cases involving a single

defendant, the volume of discoverable materials is likely to be significant.

       The United States is aware of and takes seriously its obligations pursuant to Federal Rule

of Criminal Procedure 16 and Local Criminal Rule 5.1(a), the provisions of Brady v. Maryland,

373 U.S. 83, 87 (1963), Giglio v. United States, 405 U.S. 150, 153-54 (1972), and the Jencks Act,

18 U.S.C. § 3500.      Accordingly, the government, in consultation with the Federal Public

Defender, is developing a comprehensive plan for handling, tracking, processing, reviewing and

producing discovery across the Capitol Attack cases. Under the plan, the discovery most directly

                                                 3
           Case 1:21-cr-00384-CJN Document 15 Filed 06/21/21 Page 4 of 12




and immediately related to pending charges in cases involving detained defendants has, in a

number of cases, been provided, and will be provided in other cases on an on-going basis.      Cases

that do not involve detained defendants will follow thereafter.       Such productions will also be

supplemented on an on-going basis. In the longer term, the plan will include a system for storing,

organizing, searching, producing and/or making available voluminous materials such as those

described above in a manner that is workable for both the government and hundreds of defendants.

The government is in the process of selecting a vendor that will create and manage a document

review database that will facilitate this discovery review process.   The government is also already

processing materials in a way that renders them database-ready to minimize the amount of time

that it will take to upload discovery materials into a conforming format in the database, once it is

ready.     However, as this is a novel (but necessary) discovery process involving likely one of the

largest prosecutions in history, this latter portion of the plan will require more time to develop and

implement, including further consultation with the Federal Public Defender.

         Defendant in this case is charged with knowingly entering or remaining in, or engaging in

disorderly or disruptive conduct in any residential building or grounds in violation of Title 18,

U.S.C. §§     1752(a)(1) and (a)(2) and violent entry and disorderly conduct or capitol grounds in

violation of Title 40, U.S.C. § 5104(e)(2)(D) and (G) related to his alleged participation in the

rioting and illegal occupation of the United States Capitol on January 6, 2021. Defendant is alleged

to have entered the Capitol building and into the Rotunda. Defendant is presently released on bond.

         The United States has provided preliminary discovery on June 3rd, June 7th and June 15th,

of 2021.     Formal discovery has not yet been processed nor Bates-stamped, however preliminary

discovery will be ongoing.

                                                  4
           Case 1:21-cr-00384-CJN Document 15 Filed 06/21/21 Page 5 of 12




                                               ARGUMENT

       Pursuant to the Speedy Trial Act, an indictment charging an individual with the

commission of an offense generally must be filed within thirty days from the date on which such

individual was arrested or served with a summons in connection with such charges. 18 U.S.C. §

3161(a).     Further, as a general matter, in any case in which a plea of not guilty is entered, a

defendant charged in an information or indictment with the commission of an offense must

commence within seventy days from the filing date (and making public) of the information or

indictment, or from the date the defendant has appeared before a judicial officer of the court in

which such charge is pending, whichever date last occurs. 18 U.S.C. § 3161(c)(1).

       Section 3161(h) of the Speedy Trial Act sets forth certain periods of delay which the Court

must exclude from the computation of time within which a trial must commence. As is relevant to

this motion for a continuance, pursuant to subsection (h)(7)(A), the Court must exclude:

       Any period of delay resulting from a continuance granted by any judge on his own
       motion or at the request of the defendant or his counsel or at the request of the
       attorney for the Government, if the judge granted such continuance on the basis of
       his findings that the ends of justice served by taking such action outweigh the best
       interest of the public and the defendant in a speedy trial.

18 U.S.C. § 3161(h)(7)(A).      This provision further requires the Court to set forth its reasons for

finding that that any ends-of-justice continuance is warranted.      Id.   Subsection (h)(7)(B) sets

forth a non-exhaustive list factors that the Court must consider in determining whether to grant an

ends-of-justice continuance, including:

       (i)       Whether the failure to grant such a continuance in the proceeding would
                 be likely to make a continuation of such proceeding impossible, or result
                 in a miscarriage of justice.

                                                  5
             Case 1:21-cr-00384-CJN Document 15 Filed 06/21/21 Page 6 of 12




           (ii)    Whether the case is so unusual or so complex, due to the number of
                   defendants, the nature of the prosecution, or the existence of novel
                   questions of fact or law, that it is unreasonable to expect adequate
                   preparation for pretrial proceedings or for the trial itself within the time
                   limits established by this section.
                   ...

           (iv)    Whether the failure to grant such a continuance in a case which, taken as a
                   whole, is not so unusual or so complex as to fall within clause (ii), would
                   deny the defendant reasonable time to obtain counsel, would unreasonably
                   deny the defendant or the Government continuity of counsel, or would
                   deny counsel for the defendant or the attorney for the Government the
                   reasonable time necessary for effective preparation, taking into account
                   the exercise of due diligence.

18 U.S.C. § 3161(h)(7)(B)(i)(ii) and (iv). Importantly, “[i]n setting forth the statutory factors that

justify a continuance under subsection (h)(7), Congress twice recognized the importance of

adequate pretrial preparation time.” Bloate v. United States, 559 U.S. 196, 197 (2010) (citing

§3161(h)(7)(B)(ii), (B)(iv)).

           An interests of justice finding is within the discretion of the Court. See, e.g., United States

v. Rojas-Contreras, 474 U.S. 231, 236 (1985); United States v. Hernandez, 862 F.2d 17, 24 n.3

(2d Cir. 1988). “The substantive balancing underlying the decision to grant such a continuance is

entrusted to the district court’s sound discretion.” United States v. Rice, 746 F.3d 1074 (D.C. Cir.

2014).

           In this case, an ends-of-justice continuance is warranted under 18 U.S.C. § 3161(h)(7)(A)

based on the factors described in 18 U.S.C. § 3161(h)(7)(B)(i)(ii) and (iv).         As described above,

the Capitol Attack is likely the most complex investigation ever prosecuted by the Department of

Justice.      Moreover, the investigation is reactive; the government is continually receiving massive

quantities of new discovery, which it must continue to sift through while it reviews, processes, and

produces its existing discovery.           Nor could the government simply bide its time while
                                                      6
           Case 1:21-cr-00384-CJN Document 15 Filed 06/21/21 Page 7 of 12




investigating these cases in order to have discovery processed and prepared prior to charging the

individuals involved.    Especially given the notoriety of the events of January 6, 2021 and the

ongoing investigation into those events, there was and remains a strong likelihood in each case

that defendants might destroy or rid themselves of critical evidence in their possession, such as

clothing or evidence on those individuals’ cell phones, computers, or cameras.     The government

has seen instances of that conduct already, just among those defendants already charged.      Other

defendants might have obstructed justice or attempted to intimidate witnesses if they were not

arrested; in some cases, defendants in the community represented a serious flight risk or danger to

others.    As a result, the government’s only reasonable available course was to receive and process

discovery relevant to this investigation on an ongoing basis.

          Developing a system for storing and searching, producing and/or making available

voluminous materials accumulated across hundreds of investigations, and ensuring that such

system will be workable for both the government and defense, will take time.    Even after a system

generally agreeable to the government and the Federal Public Defender is designed and

implemented, likely through the use of outside vendors, it will take time to load, process, search

and review discovery materials.     Further adding to production and review times, certain sensitive

materials may require redaction or restrictions on dissemination, and other materials may need to

be filtered for potentially privileged information before they can be reviewed by the prosecution.

Given that it has still only been less than five months since January 6, 2021, the government has

moved with utmost speed to manage the numerous overlapping processes required to identify and

produce the discovery in these complex investigations.

          Moreover, the hundreds of defendants who committed crimes on January 6, 2021, did so

                                                  7
         Case 1:21-cr-00384-CJN Document 15 Filed 06/21/21 Page 8 of 12




at one location: the U.S. Capitol building and its grounds. The same surveillance and bodycam

footage is thus likely to capture multiple different defendants.   A single defendant’s cell phone

or camera could likewise contain evidence relevant to multiple defendants.       And so on.    The

mountain of evidence described above is overlapping across many different cases, and so the time

required to process, review, and produce that evidence will impact the time necessary to prepare

for trial in any single defendant’s case.

       The need for reasonable time to organize, produce, and review voluminous discovery is

among multiple pretrial preparation grounds that Courts of Appeals have routinely held sufficient

to grant continuances and exclude the time under the Speedy Trial Act. See, e.g., United States

v. Bikundi, 926 F.3d 761, 777-78 (D.C. Cir. 2019)(Upholding ends-of-justice continuances totaling

18 months in two co-defendant health care fraud and money laundering conspiracy case, in part

because the District Court found a need to “permit defense counsel and the government time to

both produce discovery and review discovery”); United States v. Bell, 925 F.3d 362, 374 (7th Cir.

2019)(Upholding two-month ends-of-justice continuance in firearm possession case, over

defendant’s objection, where five days before trial a superseding indictment with four new

counts was returned, “1,000 pages of new discovery materials and eight hours of recordings”

were provided, and the government stated that “it needed more than five days to prepare to

try [the defendant] on the new counts”); United States v. Vernon, 593 F. App’x 883, 886 (11th

Cir. 2014) (District court did not abuse its broad discretion in case involving conspiracy to commit

wire and mail fraud by granting two ends-of-justice continuances due to voluminous discovery);

United States v. Gordon, 710 F.3d 1124, 1157-58 (10th Cir. 2013)(Upholding ends-of-justice

continuance of ten months and twenty-four days in case involving violation of federal securities
                                             8
         Case 1:21-cr-00384-CJN Document 15 Filed 06/21/21 Page 9 of 12




laws, where discovery included “documents detailing the hundreds financial transactions that

formed the basis for the charges” and “hundreds and thousands of documents that needs to be

catalogued and separated, so that the parties could identify the relevant ones”)(internal quotation

marks omitted); United States v. Lewis, 611 F.3d 1172, 1177-78 (9th Cir. 2010)(Upholding ninety-

day ends-of-justice continuance in case involving international conspiracy to smuggle protected

wildlife into the United States, where defendant’s case was joined with several co-defendants, and

there were on-going investigations, voluminous discovery, a large number of counts, and potential

witnesses from other countries); United States v. O’Connor, 656 F.3d 630, 640 (7th Cir.

2011)(Upholding ends-of-justice continuances totaling five months and twenty days in wire fraud

case that began with eight charged defendants and ended with a single defendant exercising the

right to trial, based on “the complexity of the case, the magnitude of the discovery, and the

attorneys’ schedules”).

       In sum, due to the number of individuals currently charged across the Capitol Attack

investigation and the nature of those charges, the on-going investigation of many other individuals,

the volume and nature of potentially discoverable materials, and the reasonable time necessary for

effective preparation by all parties taking into account the exercise of due diligence, the failure to

grant such a continuance in this proceeding would be likely to make a continuation of this

proceeding impossible, or result in a miscarriage of justice.      Accordingly, the ends of justice

served by granting a request for a continuance outweigh the best interest of the public and the

defendant in a speedy trial.

       Additionally, the ongoing COVID-19 public health crisis further demonstrates that a

continuance serves the ends of justice.   On March 5, 2021, Chief Judge Howell of the District of

                                                  9
          Case 1:21-cr-00384-CJN Document 15 Filed 06/21/21 Page 10 of 12




Columbia issued Standing Order No. 21-10, which allows for a “limited” resumption of criminal

jury trials under “stringent restrictions” required to protect the public health.    See In Re: Limited

Resumption of Criminal Jury Trials in Light of Current Circumstances Relating to the COVID-19

Pandemic, Standing Order No. 21-10 (BAH).

         Standing Order 21-10 addresses the need to exclude time under the Speedy Trial Act

because of these COVID-19-related restrictions. The Chief Judge noted that the time period from

March 17, 2020 through March 15, 2021 had already been excluded under the Speedy Trial Act in

all criminal cases.     Id. at 5.   The Court stated that while it anticipates a limited resumption of

criminal trials, the plan permits “no more than one jury selection” to take place on “a given day,

and no more than three trials . . . will take place within the courthouse at one time” before August

31, 2021.    Id. at 4-5.   The priority of trials will be based upon factors such as length of detention,

whether witnesses would be required to travel from out of town, and previously established trial

dates.   Id. at 4.    Finally, noting the then-current statistics regarding COVID-19 case counts and

other findings relating to the health and safety measures in this District that impact the ability of

the Court to re-open safely for criminal trials, the Chief Judge found that “for those cases that

cannot be tried consistent with” the “health and safety protocols and limitations” set out by the

Court’s continuity of operations and master trial plans described above, the “additional time period

from March 15, 2021 through August 31, 2021” will be “excluded under the Speedy Trial Act as

the ends of justice served by the continuances to protect public health and safety and the fair trial

rights of a defendant outweigh the best interest of the public and any defendant’s right to a speedy

trial, pursuant to 18 U.S.C. § 3151(h)(7)(A).” Id.

         Consistent with that Standing Order, this Court has an additional reason to exclude time

                                                    10
         Case 1:21-cr-00384-CJN Document 15 Filed 06/21/21 Page 11 of 12




for 60 days. The defendant is not detained and resides in Indiana. No trial date has been set.

Under the prioritization factors the Standing Order articulates, he likely cannot receive a trial date

in the near term, given the capacity limitations described in the Standing Order, which the Chief

Judge has found are required to protect public health and safety.       The Court should therefore

exclude the next 60 days based on Standing Order 21-10’s findings that (1) failing to follow the

health and safety protocols set forth in the order, which limit the number of jury trials, would

endanger public health and safety, and (2) that the ends of justice served by a continuance to protect

public health and safety and the fair trial rights of a defendant outweigh the best interest of the

public and any defendant’s right to a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A).

       WHEREFORE, the government respectfully requests that this Court grant the motion for

a continuance of the above-captioned proceeding from the last appearance date of the defendant

in the Northern District of Indians/a to the initial appearance date in the District of Columbia, and

that the Court exclude the time within which the trial must commence under the Speedy Trial Act,

18 U.S.C. § 3161 et seq., on the basis that the ends of justice served by taking such actions




                                                 11
        Case 1:21-cr-00384-CJN Document 15 Filed 06/21/21 Page 12 of 12




outweigh the best interest of the public and the defendant in a speedy trial pursuant to the factors

described in 18 U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv).

                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              DC Bar No. 415793

                                  By:          /s/Mona Lee M. Furst
                                              MONA LEE M. FURST
                                              Assistant United States Attorney
                                              Detailee – Federal Major Crimes
                                              Kansas Bar No. 13162
                                              1200 Epic Center, Suite 1200
                                              Wichita, Kansas 67202
                                              Mobile No. (316) 213-7420
                                              Mona.Furst@usdoj.gov



                                    CERTIFICATE OF SERVICE

         On this 21st day of June, 2021, a copy of the foregoing was served on counsel of
 record for the defendant via the Court’s Electronic Filing System.

                                                /s/Mona Lee M. Furst
                                                Mona Lee M. Furst
                                                Assistant United States Attorney




                                                 12
